Citation Nr: 0621480	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  03-28 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial compensable rating for 
orchiepidymitis and left testicle orchidopexy.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel





INTRODUCTION

The appellant had active military service from May 1971 to 
June 1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) San Juan, the Commonwealth of Puerto Rico, 
Regional Office (RO).

In June 2004, the appellant testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  During the hearing, the veteran 
testified that he no longer desired representation from his 
appointed service representative, and that he unsuccessfully 
attempted to dissolve the relationship.  As a result, he 
appeared by himself at the hearing.  Subsequently, the record 
shows that the veteran revoked the appointment of the former 
service representative.  The veteran is now representing 
himself in this appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the June 2004 hearing before the undersigned, the veteran 
indicated that his service-connected orchiepidymitis and left 
testicle orchidopexy had worsened since he was last examined 
by VA in March 2002.  Specifically, the veteran described the 
presence of symptomatology that might support a higher 
initial evaluation, including swelling and pain.  

VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous evaluation where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005); Allday v. Brown, 7 Vet. App. 517, 
526 (1995) [where record does not adequately reveal current 
state of claimant's disability, fulfillment of duty to assist 
requires contemporaneous medical 


examination, particularly if there is no additional medical 
evidence which adequately addresses the level of impairment 
since previous examination]; see also Snuffer v. Gober, 10 
Vet. App. 400 (1997) [a veteran is entitled to a new VA 
examination where there is evidence that the condition has 
worsened since the last examination].  In light of the 
veteran's testimony, and the length of time since the last VA 
examination, the Board finds that the RO should schedule the 
veteran for a VA examination as described in detail below.

The RO has evaluated the veteran's service-connected disorder 
pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7523 (2005) 
for complete atrophy of the testis.

The Board notes that the RO should also consider 38 C.F.R. § 
4.115b, Code 7525 (for chronic epididymo-orchitis), which 
provides that the veteran's service-connected disorder should 
be rating as urinary tract infection which, in turn, is rated 
under 38 C.F.R. § 4.115a, which provides for rating as renal 
dysfunction where there is poor renal function, and a 30 
percent rating where there is recurrent symptomatic infection 
requiring drainage and/or frequent hospitalization (greater 
than two times per year), and/or requiring continuous 
intensive management. A 10 percent rating is warranted when 
there is long-term drug therapy, one to two hospitalizations 
per year and/or requiring intermittent intensive management.

Prior to adjudicating the claim, to ensure that all due 
process requirements are met, the RO should give the veteran 
another opportunity to present additional information and/or 
evidence pertinent to the claim on appeal.  The RO's notice 
letter to the veteran should explain that he has a full one-
year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2005) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year notice period).  The RO's letter should also invite the 
veteran to submit all evidence in his possession (not 
previously requested), and ensure that its notice to the 
appellant meets the requirements of the Court's recent 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), as appropriate. 

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2005).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the veteran a 
letter requesting that he provide 
sufficient information, and, as 
necessary, signed authorization, to 
enable it to obtain any additional 
evidence that is pertinent to the claim 
on appeal.  The RO should ask the 
veteran to submit all pertinent 
evidence in his possession that is not 
already of record, and explain the type 
of evidence that it is his ultimate 
responsibility to submit.  Specific to 
this claim, the veteran should identify 
or submit evidence that shows that his 
service-connected orchiepidymitis and 
left testicle orchidopexy has worsened.  
The RO should ensure that its letter 
meets the requirements of the Court's 
recent decision in Dingess/Hartman v. 
Nicholson, cited to above, as 
appropriate.  The RO's letter should 
clearly explain to the appellant that 
he has a full one-year period to 
respond, although VA may decide the 
claim within the one-year period. 

2.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2005).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.
 
3.  Then, the RO should schedule the 
veteran for a VA genitourinary 
examination to determine the current 
level of severity of the veteran's 
service-connected orchiepidymitis and 
left testicle orchidopexy.  The claims 
file should be provided to and reviewed 
by the examiner, and the examination 
report should reflect that this was done.  
All necessary tests should be performed.

The examiner should identify any 
testicular atrophy, voiding dysfunction, 
urinary frequency, obstructed voiding, or 
infection associated with the service-
connected orchiepidymitis and left 
testicle orchidopexy.  See 38 C.F.R. 
§ 4.115b, Diagnostic Codes 7523, 7525.

4.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is undertaken in a 
deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After accomplishing the requested 
actions, and any additional notification 
and/or development action deemed 
warranted, the RO should adjudicate the 
claim on appeal in light of all pertinent 
evidence and legal authority.  See 
38 C.F.R. § 4.115b, Diagnostic Codes 
7523, 7525.

6.  If the benefit sought on appeal 
remains denied, the RO should furnish 
to the appellant an SSOC that includes 
citation to and discussion of any 
additional legal authority considered, 
as well as clear reasons and bases for 
all determinations, and afford him the 
appropriate time for response before 
the claims file is returned to the 
Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).



